                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                             WILMINGTON DIVISION


SUNTRUST BANK,                            )
                                          )
             Plaintiff                    )
                                          )
v.                                        )
                                          )
MATTHEW SCOTT GRIFFIN,                    )                  Case No. 7:19-CV-23-D
                                          )
                                          )
             Defendant.                   )
                                          )




                 ORDER TO DISMISS ACTION WITHOUT PREJUDICE

       This matter comes before the undersigned on Plaintiff SunTrust Bank's motion, pursuant

to Fed. R. Civ. P. 41 (a)(2), to dismiss this action without prejudice, with each side to bear their

own costs and fees.

       Upon consideration of the pleadings, SunTrust's Motion for Voluntary Dismissal, and

other matters of record, it appears to the undersigned that a voluntary dismissal of this action is

proper under Fed. R. Civ. P. 41(a)(2).

       It is, therefore, ORDERED that this case is dismissed without prejudice, with each side to

bear their own costs and fees.


       This the 1.Ce day of August, 2019.
